Case: 17-15767   Date Filed: 02/12/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15767
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:13-cr-00580-JDW-TBM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

INGRID MCBRIDE RICH,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 12, 2019)

Before WILSON, NEWSOM, and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-15767     Date Filed: 02/12/2019    Page: 2 of 4


      Ingrid Rich appeals her sentence of 48 months’ imprisonment for making a

false claim against the Internal Revenue Service, in violation of 18 U.S.C. § 287,

and corruptly impeding the administration of the internal revenue laws, in violation

of 26 U.S.C. § 7212(a). Rich contends that the government presented insufficient

evidence at trial for a reasonable jury to convict her of either crime. After careful

review of the testimony and supporting evidence presented, we disagree and

affirm.

      We review challenges to the sufficiency of the evidence supporting a

criminal conviction de novo, viewing the evidence in the light most favorable to

the government and drawing all reasonable inferences in favor of the jury’s verdict.

United States v. Croteau, 819 F.3d 1293, 1304 & n.6 (11th Cir. 2016) (citations

omitted). “We will not reverse unless no reasonable trier of fact could find guilt

beyond a reasonable doubt.” United States v. Farley, 607 F.3d 1294, 1333 (11th

Cir. 2010) (citation omitted).

      To establish that Rich made a false claim in violation of § 287, the

government had to prove that (1) Rich presented a claim against a United States

agency, (2) the claim was false, fictitious, or fraudulent, and (3) Rich knew the

claim was false, fictitious, or fraudulent. Croteau, 819 F.3d at 1305. First, Rich

acknowledges that she presented a “claim” against the IRS within the meaning of

§ 287. See Reply Br. of Appellant at 4; see also United States v. Pointon, 590 F.
2
              Case: 17-15767     Date Filed: 02/12/2019   Page: 3 of 4


App’x 920, 924 (11th Cir. 2014) (citing United States v. Branker, 395 F.2d 881,

889 (2d Cir. 1968), for the proposition that a false claim against the government

can be made by endorsing and cashing a check to which one is not entitled); United

States v. Allen, 13 F.3d 105, 108 (4th Cir. 1993) (same). Second, the witness

testimony and exhibits offered during the trial clearly demonstrated that Rich’s

refund check was fraudulent. Rich did not pay the money indicated on her tax

return; therefore, she was not entitled to any refund, much less $510,222. Third,

because “guilty knowledge can rarely be established by direct evidence” for crimes

involving fraud, Croteau, 819 F.3d at 1304 (quotations omitted), we allow mens

rea to be proven by circumstantial evidence. United States v. Santos, 553 U.S. 507

(2008). The government’s unchallenged account of the convoluted transactions

that Rich made to hide these funds from IRS investigators sufficed for a reasonable

juror to conclude that Rich knew she was not entitled to the refund.

      To establish that Rich impeded the administration of the tax laws in

violation of § 7212(a), the government had to prove that she “corruptly . . .

obstructed or impeded, or endeavored to obstruct or impede, the due administration

of the internal revenue laws.” Croteau, 819 F.3d at 1307 (internal quotation marks

and modifications omitted). A defendant acts “corruptly” when she “seek[s] to

thwart the efforts of government officers and employees in executing the laws

enacted by Congress.” United States v. Popkin, 943 F.2d 1535, 1540 (11th Cir.


                                          3
              Case: 17-15767     Date Filed: 02/12/2019    Page: 4 of 4


1991). Rich transferred the proceeds of her fraudulent refund check through ten

different bank accounts, numerous cashier’s checks, debit withdrawals, and

business entities. The IRS ultimately recovered only $4700—testament, as the

district court suggested, to the IRS’s unproductive efforts, but also adequate for a

reasonable juror to conclude that Rich obstructed the administration of the tax laws

in violation of § 7212(a).

      In sum, the government’s nine witnesses and extensive exhibits provided

sufficient evidence for a rational jury to convict Rich of both offenses. The

government demonstrated that Rich deposited a fraudulently-obtained tax refund

check into her bank account, then repeatedly moved and dispersed the proceeds in

a bid to evade detection and recovery. Accordingly, we affirm.

      AFFIRMED.




                                          4